DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 6, drawn to a positron emission tomography, classified in A61B 6/037.
II. Claim 7, drawn to LiDAR, classified in G01S 17/88.
III. Claims 8 – 9, drawn to Cytometer, classified in G01N2015/1006.
The inventions are independent or distinct, each from the other because:
Inventions I, II, and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions each invention listed above is directed to a completely different apparatuses.
During a telephone conversation with John Stattler on  4/23/2022 a provisional election was made without traverse to prosecute the invention of II, claim 7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1 – 6 and 8 – 9 are  withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Allowable Subject Matter
Claim 7 is allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 7, WO 2015/077614 A1 teaches in Fig. 2 a LiDAR system comprising: 
a plurality of redundant sensors as shown in Fig. 2, configured to receive redundant time of flight information reflected from an object; a time synchronized sensor network for synchronizing the timing between the redundant sensors, but the prior art of record fails to teach or reasonably suggest:
wherein the time synchronized network for configuring adjacent sensors as a succession of a plurality of master integrated circuits ("ICs") and a plurality of slave ICs, so as to: receive a timing signal at the master ICs and the slave ICs; propagate a reference signal through a delay loop to record a plurality of timestamps, clocked with the timing signal at the master IC and the slave IC, wherein the delay loop comprises one of the modules configured as a master IC, one of the modules configured as the slave IC, a first transmission path for electrically coupling the master IC to the slave IC and a second transmission path for electrically coupling the master IC to the slave IC; determine a clock offset between the master IC and the slave IC by summing: a propagation delay for at least a portion of the master IC from the timestamps captured at the master IC; a propagation delay for at least a portion of the slave IC from the timestamps captured at the slave IC; and a propagation delay for the first transmission path from the timestamps captured at the master IC.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884